COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00500-CR


ALISHA DAVONA ALEXANDER                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Pursuant to a plea bargain, Appellant Alisha Davona Alexander pled guilty

to felony forgery, and the trial court placed her on deferred adjudication

community supervision for four years and ordered that she pay a fine of $300;

the fine was not suspended. Almost three and a half years later, the State filed

its second motion to proceed to adjudication, alleging that she violated the terms

and conditions of her deferred adjudication community supervision.        After a

      1
       See Tex. R. App. P. 47.4.
hearing, the trial court granted the State’s motion, revoked Appellant’s deferred

adjudication community supervision, adjudicated Appellant’s guilt, and sentenced

her to fifteen months’ confinement. In two issues, Appellant contends that the

trial court abused its discretion by finding the State’s allegations true and by

sentencing her to fifteen months’ confinement. Because we hold that the trial

court did not abuse its discretion, we affirm the trial court’s judgment.

      Appellant pled true to the following allegations in the State’s second motion

to adjudicate:

      1.     INTENSIVE DAY TREATMENT AFTERCARE:                   The
             Defendant was ordered to attend and successfully complete
             the Intensive Day Treatment program and Aftercare.

                   a)    In violation of this condition, the Defendant failed to
                         attend Intensive Day Treatment Aftercare, on or
                         about the following dates:

                         July 21, 2010
                         August 4, 2010
                         August 11, 2010
                         August 18, 2010

                   b)    In violation of this condition, the Defendant was
                         unsuccessfully discharged from the Intensive Day
                         Treatment Aftercare, on or about August 18, 2010.

      2.     FAILURE TO REPORT: The Defendant was ordered to report
             to the Community Supervision and Corrections Department of
             Tarrant County, Texas, immediately after being placed on
             probation and no less than monthly thereafter, or as
             scheduled by the Court or Supervision Officer, and obey all
             rules and regulations of the Department. In violation of this
             condition, the Defendant failed to report as scheduled by [the]
             Defendant’s Supervision Officer during the following periods:

             . . . August of 2010[.]



                                           2
      After a “true but” hearing, the trial court found the specified allegations

true, convicted Appellant, and sentenced her.

      In her first issue, Appellant contends that the trial court abused its

discretion by finding true the allegations to which she pled true. She argues that

her noncompliance was not her fault. We review an order revoking community

supervision under an abuse of discretion standard. 2 In a revocation proceeding,

the State must prove by a preponderance of the evidence that the defendant

violated the terms and conditions of community supervision.3 The trial court is

the sole judge of the credibility of the witnesses and the weight to be given their

testimony, and we review the evidence in the light most favorable to the trial

court=s ruling.4 If the State fails to meet its burden of proof, the trial court abuses

its discretion in revoking the community supervision. 5 But a plea of true, standing

alone, is sufficient to support the revocation of community supervision. 6 Because

Appellant pled true to at least one allegation, we hold that the trial court did not

abuse its discretion by revoking her community supervision and adjudicating her

guilt. We overrule Appellant’s first issue.

      2
       Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Cardona v.
State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984).
      3
       Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993).
      4
       Cardona, 665 S.W.2d at 493; Garrett v. State, 619 S.W.2d 172, 174 (Tex.
Crim. App. [Panel Op.] 1981).
      5
       Cardona, 665 S.W.2d at 493B94.
      6
       Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. [Panel Op.] 1979).

                                          3
      In her second issue, Appellant contends that the trial court abused its

discretion by sentencing her to fifteen months’ confinement.      She essentially

claims that the sentence is unfair because the State sought less time in its plea

bargain offers regarding adjudication, offers that she rejected, and because her

violations were not her fault.    The sentence falls well within the range of

punishment for the offense. 7 Appellant does not argue that the sentence is cruel,

excessive, or disproportionate, nor did she present evidence supporting such

claims at trial. Given all the evidence, we cannot conclude that the trial court

abused its discretion by sentencing her to serve fifteen months’ confinement. We

overrule Appellant’s second issue.

      Having overruled Appellant’s two issues, we affirm the trial court’s

judgment.



                                                  LEE ANN DAUPHINOT
                                                  JUSTICE

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 11, 2011



      7
        See Tex. Penal Code Ann. § 12.35(a), (b) (West 2011) (providing that an
individual convicted of a state jail felony shall be punished by confinement in
state jail for at least 180 days but not more than two years and that he may also
be punished by a fine of up to $10,000), id. § 32.21(d) (providing that passing a
forged check is a state jail felony).


                                        4